                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     DANIEL PATRICK GUERIN,                            Case No.18-cv-02362-VKD
                                                        Plaintiff,                         ORDER (1) DENYING WITHOUT
                                   9
                                                                                           PREJUDICE RENEWED MOTION
                                                 v.                                        FOR SERVICE BY PUBLICATION;
                                  10
                                                                                           (2) DENYING AS MOOT REQUEST TO
                                  11     JOSEPH NICOLO ARICO,                              APPEAR BY TELEPHONE
                                                        Defendant.                         Re: Dkt. Nos. 11, 16
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Asserting diversity jurisdiction under 28 U.S.C. § 1332, plaintiff Daniel Guerin sues for

                                  15   personal injuries he claims he suffered in a car accident involving defendant Joseph Arico. The

                                  16   Court previously granted Mr. Guerin’s request for a 60-day extension of time to complete service

                                  17   of process on Mr. Arico, but denied without prejudice his motion for leave to serve Mr. Arico by

                                  18   publication. The Court concluded that Mr. Guerin failed to show by affidavit reasonable diligence

                                  19   in attempts to serve Mr. Arico or that a cause of action exists against him. Dkt. No. 10.

                                  20          Mr. Guerin now renews his motion for leave to serve Mr. Arico by publication, stating that

                                  21   further attempts to serve Mr. Arico have been unsuccessful. Pursuant to Civ. L.R. 7-1(b), the

                                  22   matter was deemed suitable for determination without oral argument. Dkt. No. 14. For the

                                  23   reasons to be discussed, the Court denies without prejudice the motion for leave to serve Mr.

                                  24   Arico by publication.

                                  25          Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that service upon an

                                  26   individual may be made in any judicial district of the United States by “following state law for

                                  27   serving a summons in an action brought in courts of general jurisdiction in the state where the

                                  28   district court is located or where service is made.” California law provides for several means of
                                   1   effecting service upon a defendant. Service of the complaint and summons may be accomplished

                                   2   by (1) personal delivery to the party, Cal. Code Civ. Proc. § 415.10, (2) delivery to someone at the

                                   3   party’s usual residence or place of business, followed by a mailing, id. § 415.20, (3) mail with an

                                   4   acknowledgement of receipt, id. § 415.30, (4) mail on persons outside California, id. § 415.40, and

                                   5   (5) publication, id. § 415.50.

                                   6             In California, service by publication is permitted (1) “if upon affidavit it appears to the

                                   7   satisfaction of the court in which the action is pending that the party to be served cannot with

                                   8   reasonable diligence be served in another manner” and, as relevant here, (2) “[a] cause of action

                                   9   exists against the party upon whom service is to be made . . . .” Cal. Code Civ. Proc.

                                  10   § 415.50(a)(1). “The question is simply whether [the plaintiff] took those steps which a

                                  11   reasonable person who truly desired to give notice would have taken under the circumstances.”

                                  12   Donel, Inc. v. Badalian, 87 Cal. App.3d 327, 333 (1978). Nevertheless, because service by
Northern District of California
 United States District Court




                                  13   publication is “the least likely to succeed in notifying the defendant of an action against him,” it is

                                  14   to be used “‘only as a last resort.’” Bd. of Trustees of the Leland Stanford Junior Univ. v. Ham,

                                  15   216 Cal. App.4th 330, 337-38 (2013) (quoting Watts v. Crawford, 10 Cal.4th 743, 749 n.5 (1995)).

                                  16   “Accordingly, it can require exhaustive attempts to locate the defendant before this method may

                                  17   be employed.” Id. at 338. “In this context, ‘[t]he term ‘reasonable diligence’ denotes a thorough,

                                  18   systematic investigation and inquiry conducted in good faith by the party or his agent or

                                  19   attorney.’” Id. (quoting Watts, 10 Cal.4th at 749 n.5). “In each case where the question here

                                  20   presented is under review the particular facts will control. No single formula nor mode of search

                                  21   can be said to constitute due diligence in every case.” Donel, Inc., 87 Cal. App.3d at 333.

                                  22             Mr. Guerin’s counsel, David Tabb, has submitted an affidavit in which he avers that he

                                  23   conducted inquiries using the LexisNexis Nationwide Person database, and his search results

                                  24   indicate that Mr. Arico resides at an address in San Francisco, California and that he has lived

                                  25   there since 2016. Dkt. No. 11 at 4-5, 13.1 Mr. Tabb further states that shortly after filing the

                                  26   complaint, his office mailed a copy of the summons and complaint to Mr. Arico, with a request for

                                  27

                                  28   1
                                           All pin cites are to the page number that appears in the ECF header on Mr. Guerin’s court filings.
                                                                                           2
                                   1   waiver of service, but has received no response. Id. at 4. Additionally, the record presented

                                   2   indicates that the process server made a number of attempts at personal service between June 2

                                   3   and June 27, 2018 and again between September 13 and 16, 2018, including ringing the bell for a

                                   4   neighboring unit. However, there was no response. Id. at 7-10. Further, Mr. Tabb says that he

                                   5   contacted the attorney retained by Mr. Arico’s insurance company to represent Mr. Arico,

                                   6   provided her with a courtesy copy of the complaint and summons, and asked if she would accept

                                   7   service of process on behalf of Mr. Arico. The attorney advised that she was not authorized to do

                                   8   so. Id. at 5. On this record, and although service by publication is a method of last resort, the

                                   9   Court is satisfied that Mr. Guerin’s efforts to locate and serve Mr. Arico have been reasonable and

                                  10   sufficient. See Cummings v. Brantley Hale, No. 15-cv-04723-JCS, 2016 WL 4762208, at *2

                                  11   (N.D. Cal., Sept. 13, 2016) (“While it is conceivable that [plaintiff] could do more . . . the standard

                                  12   requires reasonable diligence, not exhaustive efforts to leave no stone unturned . . .”).
Northern District of California
 United States District Court




                                  13          Nevertheless, Mr. Guerin has not satisfied the second prong of the requirement for service

                                  14   by publication. Specifically, he has not offered “independent evidentiary support, in the form of a

                                  15   sworn statement of facts, for the existence of a cause of action against the defendant,” Cummings,

                                  16   2016 WL 4762208 at *2 (citation omitted), and Mr. Tabb’s affidavit is insufficient. Mr. Tabb

                                  17   attests that “[a] cause of action exists against defendant in respect to whom the service of

                                  18   summons is to be made as shown by the verified complaint on file in this action.” Dkt. No. 11 at

                                  19   4. The complaint, however, is not verified; it is simply signed by counsel. Dkt. No. 1. Moreover,

                                  20   California Code of Civil Procedure § 415.50 “on its face permits [the required] showing to be

                                  21   made only by affidavit.” Harris v. Cavasso, 68 Cal. App.3d 723, 726 (1977) (setting aside a

                                  22   judgment where service by publication was based on facts presented in a verified complaint, rather

                                  23   than in an affidavit). Further, “[r]eference to another document for the statement of facts is

                                  24   insufficient because the affidavit itself must include the statement of facts.” Castillo-Antonio v.

                                  25   Azurdia, No. C13-05709 DMR, 2014 WL 4060219, at *2 (N.D. Cal., Aug. 14, 2014); see also

                                  26   Cummings, 2016 WL 4762208 at *3 (denying the plaintiff’s request for service by publication

                                  27   because counsel’s submitted statement “d[id] not purport to be an affidavit, [was] not sworn, and

                                  28   d[id] not demonstrate counsel’s personal knowledge of the facts at issue.”).
                                                                                         3
                                   1          Based on the foregoing, Mr. Guerin’s motion for service by publication is denied without

                                   2   prejudice to the filing of a renewed motion properly supported by an affidavit of facts evincing a

                                   3   cause of action against Mr. Arico. To the extent Mr. Guerin intends to renew his motion for

                                   4   service by publication, his motion must be filed no later than November 7, 2018. The time for

                                   5   service having expired, the Court will give plaintiff additional time through November 30, 2018

                                   6   to complete service of process. Fed. R. Civ. P. 4(m). In view of this extension, the Court

                                   7   continues the Initial Case Management Conference, currently set for October 30, 2018, to

                                   8   December 18, 2018, 1:30 p.m.,2 with a Case Management Statement to be filed no later than

                                   9   December 11, 2018. All other related deadlines set in the Court’s Order Setting Initial Case

                                  10   Management Conference and ADR Deadlines (Dkt. No. 3) are adjusted accordingly.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 24, 2018
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   VIRGINIA K. DEMARCHI
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       2
                                        Mr. Guerin’s request to appear by telephone on October 30, 2018 (Dkt. No. 16) is denied as
                                       moot.
                                                                                      4
